Citation Nr: 0941997	
Decision Date: 11/04/09    Archive Date: 11/09/09  

DOCKET NO.  08-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound to the left wrist with scaphoid 
fracture and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

A motion to advance this case on the Board's docket was 
received by the Board in September 2009, and granted in 
October 2009, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his 
service-connected residuals of gunshot wound to the left 
wrist with scaphoid fracture and degenerative changes.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran's service-connected residuals of gunshot wound to 
the left wrist with scaphoid fracture and degenerative 
changes are currently evaluated as 10 percent disabling, 
which contemplates a moderate muscle injury of Muscle Group 
VII.  38 C.F.R. § 4.73, Diagnostic Code 5307 (2009).  Muscle 
Group VII involves the muscles arising from internal condyle 
of the humerus, to include flexors of the carpus and long 
flexors of fingers and thumb, and the pronator, and its 
functions include the flexion of wrist and fingers.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2009).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  38 C.F.R. § 4.56(a).

In the September 2009 Appellant's Brief, the Veteran's 
representative argued that the February 2009 VA examination 
was inadequate to determine the severity of the Veteran's 
left wrist disorder.  Specifically, the Veteran's 
representative argued that the February 2009 VA examination 
was not performed with a goniometer to accurately measure 
range of motion.  38 C.F.R. § 4.46 (2009).  The 
representative further argued that the examination report 
failed to sufficiently address the severity of the muscle 
injury to the Veteran's left wrist, including the loss of 
strength and the presence or absence of atrophy.

The Board notes that there is no requirement that the VA 
examiner specifically state that a goniometer was used in 
performing a VA examination.  Accordingly, the basis for 
representative's argument in this regard is unclear.  
Nevertheless, after reviewing the Veteran's entire claims 
folder, the Board agrees that an additional examination 
should be conducted in order to determine the current 
severity of the Veteran's residuals of gunshot wound to the 
left wrist with scaphoid fracture and degenerative changes.  
Moreover, given the passage of time, an attempt should be 
made by the RO to obtain updated treatment records relating 
to this condition.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his 
service-connected residuals of gunshot 
wound to the left wrist with scaphoid 
fracture and degenerative changes since 
February 2009.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The RO must then have the Veteran 
undergo the appropriate VA examination(s) 
to determine the symptoms and severity of 
his service-connected residuals of 
gunshot wound to the left wrist with 
scaphoid fracture and degenerative 
changes.  The Veteran's claims file must 
be made available to the examiner for 
review in conjunction with the 
examination.  All tests and studies 
deemed necessary, including range of 
motion testing, must be performed.  The 
examiner must identify the particular 
muscle group(s) involved and must comment 
as to whether the disability associated 
with the affected muscle group(s) would 
be considered slight, moderate, 
moderately severe, or severe.  To this 
end, the RO must ensure that the examiner 
is provided with the specific criteria 
for making this determination, as 
delineated in 38 C.F.R. § 4.56.  The 
examiner must comment on the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination, and uncertainty of 
movement.  If motion is found to be 
limited by pain, the examiner must 
specify at what degree of each motion 
such pain is noted to begin.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
Veteran's claim on appeal, including 
consideration of all of the additional 
evidence received since the April 2009 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

6.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



